DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on June 29, 2021 is acknowledged. Claims 19 and 20 were cancelled. New claims 21-22 were added. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10, 12, 13, and 16-18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jou et al. (US 20160147088 A1; Jou).
Regarding claim 1, Jou discloses a method of manufacturing a semiconductor structure, comprising: providing a substrate (Fig. 20, 601; ¶38); depositing a first dielectric layer (Fig. 20, 613; ¶52) over the substrate; attaching a waveguide (Fig. 20, 614; ¶55) to the first dielectric layer; depositing a second dielectric layer (Fig. 21, 615; ¶62) to laterally surround the waveguide; and forming a first conductive member (Fig. 21, 104 or 108; ¶64) and a second conductive member (Fig. 21, 104 or 108; ¶64) over the second dielectric layer and the waveguide, the first conductive member and the 
Regarding claim 7, Jou discloses the method of Claim 1, further comprising forming a third conductive member (Fig. 21, 106 or 110; ¶21) and a fourth conductive member (Fig. 21, 106 or 110; ¶21) aligned with the first conductive member (Fig. 21, 104 or 108; ¶64) and the second conductive member (Fig. 21, 104 or 108; ¶64), respectively, wherein the third conductive member and the fourth conductive member are in contact with the waveguide (Fig. 20, 614; ¶55).
Regarding claim 10, Jou discloses the method of Claim 1, wherein a dielectric constant of the waveguide (Fig. 20, 614 high-k polymer; ¶56) is substantially greater than a dielectric constant of the second dielectric layer (Fig. 21, 615; ¶62 polymer).
Regarding claim 12, Jou discloses the method of Claim 1, wherein the first conductive member (Fig. 21, 104 or 108; ¶64) and the second conductive member (Fig. 21, 104 or 108; ¶64) laterally extend over the second dielectric layer (Fig. 21, 615; ¶62 polymer).
Regarding claim 13, Jou discloses a method of manufacturing a semiconductor structure, comprising: depositing a dielectric layer (Fig. 20, 613; ¶52) over a substrate (Fig. 20, 601; ¶38); forming a first conductive member (Fig. 21, 106 or 110; ¶54) and a second conductive member (Fig. 21, 106 or 110; ¶54) over the dielectric layer; bonding a first end and a second end of a waveguide (Fig. 20, 614; ¶55) to the first conductive  member and the second conductive member, respectively; and forming a third conductive member (Fig. 21, 104 or 108; ¶64) and a fourth conductive member 
Regarding claim 16, Jou discloses the method of Claim 13, further comprising forming a fifth conductive member (Fig. 21, 609; ¶64) and a sixth conductive member (Fig. 21, 609; ¶64) in contact (electrical) with the first end and the second end, respectively, of the waveguide (Fig. 20, 614; ¶55).  
Regarding claim 17, Jou discloses the method of Claim 16, further comprising electrically connecting the second (Fig. 20, 106 or 110; ¶54), the fourth (Fig. 20, 106 or 110; ¶54), the fifth (Fig. 20, 609; ¶54) and the sixth conductive members to ground.  (Fig. 20, 609; ¶54)
Regarding claim 18, Jou discloses the method of Claim 13, further comprising forming a seventh conductive member (Fig. 23, 619A; ¶66) on a side (top) of the first and the second conductive members (Fig. 20, 104/108; ¶65) opposite to the waveguide (Fig. 20, 614; ¶55) and electrically grounding the seventh conductive member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jou et al. (US 20160147088 A1; Jou) in view of Jeong et al. (US 20040106252; Je).
Regarding claim 5, Jou discloses the method of Claim 1, further comprising, prior to attaching the waveguide to the first dielectric layer, fabricating the waveguide in a first chamber different from a second chamber for depositing the first dielectric layer.
Je discloses prior to attaching the waveguide to the first dielectric layer, fabricating the waveguide in a first chamber different from a second chamber for depositing the first dielectric layer. (¶19, 36, 42)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a waveguide in a first chamber different from a second chamber for providing different properties to the layers without contaminating the layer with residuals from patterning other layers.
Regarding claim 6, Jou in view of Je discloses the method of Claim 5, wherein the fabricating of the waveguide comprises fabricating the waveguide at a first temperature greater than a second temperature at which the first dielectric layer is deposited. (¶19, 36, 42 Je)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a waveguide at a first temperature greater than a second temperature at which the first dielectric layer is deposited because temperature is parameter that produces unique characteristics specific to each layer.
Regarding claim 21, Jou discloses a method of manufacturing a semiconductor structure, comprising: manufacturing a waveguide in a first chamber (Fig. 20, 614; ¶55-56) at a first temperature; …; depositing a first dielectric layer (Fig. 15, 613; ¶38) over the substrate;  attaching the waveguide (Fig. 20, 614; ¶55-56) to the first dielectric layer; depositing a second dielectric layer (Fig. 21, 615; ¶62) to laterally surround the 
Jou is silent on providing a substrate to a second deposition chamber; wherein at least one of the providing, the depositing, the attaching, and the forming in the second chamber is performed at a second temperature lower than the first temperature.
Je discloses prior to attaching the waveguide to the first dielectric layer, fabricating the waveguide in a first chamber different from a second chamber for depositing the first dielectric layer. (¶19, 36, 42)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a waveguide in a first chamber different from a second chamber for providing different properties to the layers without contaminating the layer with residuals from patterning other layers; to form a waveguide at a first temperature greater than a second temperature at which the first dielectric layer is deposited because temperature is parameter that produces unique characteristics specific to each layer.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jou et al. (US 20160147088 A1; Jou) in view of Taylor (US 20150214425; Taylor).
Regarding claim 8, Jou in view of Je discloses the method of Claim 7, but is silent on wherein at least a portion of the waveguide between the first conductive 
Jou discloses the configuration except for the type of waveguide claimed.
Taylor discloses a waveguide structure in an integrated circuit where the waveguide may be a resonant cavity made of a ribbed waveguide.(¶15-16)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art for the waveguide to be formed as a resonant cavity for forming evanescent-wave optical coupling.
Claim 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jou et al. (US 20160147088 A1; Jou) in view of Taylor (US 20150214425; Taylor) and further in view of Ogawa (US 20040264837 A1; O).
Regarding claim 9, Jou in view of Taylor discloses the method of Claim 8, but is silent on further comprising disposing a first die and a second die over the first dielectric layer, wherein at least one of the first die and the second die comprises a circuit configured to generate the electrical signal to be converted to the electromagnetic signal.
O discloses a device comprising disposing a first die (Fig. 1, 7A sending side; ¶65) and a second die (Fig. 1, 7B receiving side; ¶65) over a first dielectric layer (Fig. 1, 14; ¶71), wherein at least one of the first die and the second die comprises a circuit configured to generate the electrical signal to be converted to the electromagnetic signal.
Jou discloses the claimed first and second die in a different position.

Regarding claim 11, Jou in view of Taylor discloses the method of Claim 1, but is silent on further comprising disposing a first die and a second die over the first conductive member and the second conductive member, respectively.
O discloses a first die (Fig. 1, 7A sending side; ¶65) and a second die (Fig. 1, 7B receiving side; ¶65) over the first conductive member (Fig. 1, 17; ¶72) and the second conductive member (Fig. 1, 17; ¶72), respectively.
Jou discloses the claimed first and second die in a different position.
Before the effective filing it would have been obvious to one having ordinary skill in the art to change the position of the first and second die for fabricating a higher density interconnect structure below the wave guide.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jou et al. (US 20160147088 A1; Jou) in view of Ogawa (US 20040264837 A1; O), and further in view of Nair et al. (US 20200098710 A1; Nair).
Regarding claim 15, Jou in view of Taylor discloses the method of Claim 13, but is silent on further comprising: disposing a first die and a second die over the first conductive member and the second conductive member, respectively; and forming a conductive bump between the first die and the dielectric layer or between the second die and the dielectric layer to electrically connect the first die to the first conductive member or the second die to the second conductive member.  

O discloses forming a terminal (Fig. 1, 17; ¶72) between the first die and the dielectric layer (Fig. 1, 14; ¶71).
Nair discloses a waveguide structure using solder bumps (Fig. 5, 502; ¶65) for terminals between a first die (Fig. 5, 110A; ¶65) and the dielectric layer (Fig. 5, 210; ¶65) to connect a die to a waveguide (Fig. 5, 120; ¶65)
Before the effective filing it would have been obvious to one having ordinary skill in the art to use a bump for a terminal for adjusting the alignment of the first die during coupling without breaking the connection.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jou et al. (US 20160147088 A1; Jou) in view of Jeong et al. (US 20040106252; Je), and further in view of Nufer (US 5798469A; Nufer).
Regarding claim 22, Jou in view of Je discloses the method of Claim 21, wherein the manufacturing of the waveguide comprises performing powder metallurgy.
Nufer discloses a method of forming a waveguide using powder metallurgy (Column 8 lines 55-67/Column 9 lines 1-5)
.
Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The most relevant prior art cited in the instant office action is silent on the cited limitations of claim 14. 
Regarding claim 14, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and disposing a conductive bump over the substrate to electrically connect the first conductive member or the second conductive member to the conductive bump by the conductive via. ”, as recited in Claim 14, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816